DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a transfer destination data calculation unit…”, “a transfer destination data update unit…”,  “a notification unit…”, “a packet transfer unit…” in claims 2-4. The specification provides sufficient support for corresponding structure, material or acts necessary to perform the cited function for the respective units in those claim limitations ( Fig 2, [0054], [0055], [0067], [0076]).
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ALLAN  ( US 20190116053 A1 )  in view of JONNALAGADDA ( US 20190245779 A1).
Regarding claim 1,  ALLAN discloses:
A multicast transfer system comprising a transmitting apparatus that transmits a packet; a receiving apparatus that receives the packet ( Fig 1, [0036], a set of nodes A,B,C,D are senders and/or receivers of a multicast group); and a plurality of transfer apparatuses that are disposed between the transmitting apparatus and the receiving apparatus and transfer the packet ( Fig 4A,  [0046], network nodes NDs interconnected ), 
a multicast group for transmitting the same packet from a single transmitting apparatus to a plurality of the receiving apparatuses being formed in the multicast transfer system ( [0023], [0039], a multicast group in a SPRING network), 
wherein each of the transfer apparatuses 
holds transfer destination data that associates a group identifier for identifying the multicast group with copy transfer destination information that specifies another transfer apparatus to be used as a transfer destination of the packet when the packet is received ( Fig 3, [0041], a network node may receive an advertisement from a RP using an IGP, including a multicast group identifier and multicast SID that can be utilized by the node to identify the RP and associate it with the multicast group, [0038], The advertisement may identify the multicast group using any multicast group identifier including an associated multicast segment identifier (SID)); and 
in the copy transfer destination information, a plurality of the other transfer apparatuses are allowed to be registered  ( [0039]-[0040], network node can register receive interests in a multicast group using IGP) and a plurality of the group identifiers are allowed to be associated with a single piece of the copy transfer destination information ( [0038], group id with associated SID).
ALLAN does not explicitly disclose:
adding a priority.
However, the teaching of adding a priority protocol is well known in the art as evidenced by JONNALAGADDA.   
JONNALAGADDA discloses:
adding a priority ( [0042], [0044], [0060], network node configuration with a mode of operation, such as active or standby as one of attributes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JONNALAGADDA as mentioned above as a modification to ALLAN, such that the combination would allow to add active/standby mode with network device, in order to support failure detection and reroute mechanism.
Regarding claim 2,  ALLAN as modified by  JONNALAGADDA discloses  all the features with respect to parent claim 1 as outlined above.
wherein each of the transfer apparatuses includes a transfer destination data calculation unit, including one or more processors, configured to calculate the transfer destination data held by the other transfer apparatus in the multicast transfer system ( ALLAN, Fig 4A, Fig 5, [0064], calculating respective forwarding information); 
a transfer destination data update unit, including one or more processors, configured to newly set a transfer apparatus to which the transfer apparatus is allowed to be connected to the copy transfer destination information of the transfer destination data of the transfer apparatus when the transfer apparatus to which the transfer apparatus is allowed to be connected is set in the copy transfer destination information of the transfer destination data held by the other transfer apparatus, and records the group identifier associated with the transfer apparatus to which the transfer apparatus is allowed to be connected in the transfer destination data held by the other transfer apparatus in association with the newly set copy transfer destination information (ALLAN, [0039]-[0040], register receive interests in a multicast group, change  to the topology of the network or the constituency of the multicast group membership) ; and 
a notification unit, including one or more processors, configured to notify an upstream transfer apparatus positioned upstream of the other transfer apparatus of update information of the transfer destination data including the group identifier newly recorded ( ALLAN, [0041], node is notified with GID, SID); and 
the transfer destination data update unit, including one or more processors, adds a downstream transfer apparatus positioned downstream of the transfer apparatus to the copy transfer destination information associated with the group identifier in the transfer destination data of the transfer apparatus when a notification of the update information is given from the downstream transfer apparatus ( ALLAN, [0034], modification to multicast group/tree would be notified vis IGP).
Regarding claim 3,  ALLAN as modified by  JONNALAGADDA discloses  all the features with respect to parent claim 2 as outlined above.
wherein when the copy transfer destination information of the transfer destination data held by the other transfer apparatus includes the same copy transfer destination information as the copy transfer destination information of the transfer destination data held by the transfer apparatus, the transfer destination data update unit records the group identifier associated with the same copy transfer destination information in the transfer destination data held by the other transfer apparatus in the same copy transfer destination information of the transfer destination data of the transfer apparatus (ALLAN,  [0043]-[0044],  multicast SID sent to a node and other nodes).


Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “at each of the transfer apparatuses, executing a packet transfer for, when the packet is received, transferring the packet to a transfer apparatus having a highest priority among transfer apparatuses in the copy transfer destination information associated with the group identifier in the transfer destination data, wherein, in the executing the packet transfer, when a failure is detected in the transfer apparatus having the highest priority, the packet is transferred to a transfer apparatus having a next highest priority among the transfer apparatuses in the copy transfer destination information, as the copy transfer destination of the packet”, in combination of rest of claim limitations of claims 4 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461